Citation Nr: 9911336	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1978.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO) for additional development.  Following 
the completion of that development, a supplemental statement 
of the case was issued in October 1998.  In March 1999, the 
case was returned to the Board for further appellate review.   


FINDINGS OF FACT

1.  All available evidence necessary to the disposition of 
the current appeal has been obtained by the RO.  

2.  Diabetes mellitus was not incurred in service, nor 
demonstrated within the first post-service year, nor can it 
otherwise be attributed to the veteran's period of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that, to the extent possible, all relevant 
facts have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. § 5107(a). To 
that end, the Board notes that the RO has accumulated all 
evidence identified by the veteran to be pertinent to his 
claim.  The Board notes further that the veteran has been 
provided with two examinations to determine the existence and 
etiology of his current diabetes mellitus disorder.  

Factual Background

The veteran's service medical records contain no record of 
complaints, treatment or diagnosis of diabetes mellitus.  The 
veteran underwent periodic medical examinations during 
service in May 1968, February 1972, February 1974, November 
1974, January 1976, and upon retirement from service in 
October 1978.  The reports of each of those examinations 
indicate that the veteran's urine was negative for sugar.  In 
an outpatient treatment record dated June 17, 1976, the 
veteran's urine was noted to be negative and his glucose 
reading was noted to be 79.  

In January 1993, the veteran filed a claim for service 
connection for gout.  VA examination in May 1993 included a 
blood chemistry work-up that revealed a glucose count of 
324.5.  

The veteran was seen in June 1993 for follow-up of elevated 
blood sugar revealed in the May 1993 physical examination.  
It was reported that he had no past history of diabetes.  The 
assessment was diabetes mellitus, new diagnosis.  

The veteran's VA medical treatment records for the period 
from 1993 to 1997 have been associated with the claims file.  
They reveal the diagnosis and treatment of several disorders, 
including diabetes mellitus, variously described as adult 
onset diabetes mellitus, and type 2 diabetes mellitus.  In a 
VA outpatient medical treatment record of May 26, 1995, the 
examiner noted that the veteran had reported a history of 
adult onset diabetes mellitus having been diagnosed in 1993.  
The examiner also noted that the veteran had "symptoms of 
polyuria, polydipsia, and polyphagia since 1976 until he was 
started on Glyburide in 1995."  

The veteran testified at a hearing before a hearing officer 
at the RO in October 1995.  He has also submitted several 
written statements in support of his claim.  In essence, he 
has testified that he had symptoms in service of being 
thirsty, sweating, polyuria, slow healing infections and 
tiredness that were ultimately diagnosed as diabetes.  He 
also reported that he had vision problems and sought 
treatment with an optometrist, but there were no findings 
related to diabetes.  He noted that the only treatment he had 
post-service up until 1993 was a private doctor in the 
Philippines over a 2 year period from 1979 to 1981.  He 
indicated that no actual blood sugar testing was done 
although the doctor was concerned about possible increased 
blood sugars.  The veteran submitted a medical publication 
from the American Diabetes Association that indicated that 
only half of the people in the United States with diabetes 
actually are aware that they have the disease.  

In June 1997, the Board issued a remand to the RO for the 
purpose of obtaining a VA examination and a medical opinion 
as to the etiology of the veteran's diabetes mellitus, and 
the probability that it was incurred in service.  Copies of 
pertinent documents from the veteran's claims folder were 
requested to be provided to the examiner for review prior to 
the examination.  

Pursuant to the Board's remand, the veteran underwent a VA 
diabetes mellitus examination in November 1997.  The report 
of the examination noted the veteran's period of service and 
that the reason for the examination was to address whether 
the veteran's diabetes mellitus was incurred in service.  The 
report noted, by history, the 1993 elevated blood glucose 
reading of 330+; the veteran's subsequent treatment with 
Glyburide and diet control; and his more current glucose 
readings of 160-180's.  It was noted in the report that the 
veteran stated that he was having polyuria and polydipsia 
while he was still in the service (1976), which the veteran 
attributed to the warm weather in Cubi Point in the 
Philippines.  The veteran also stated that he was having 
delayed healing of his wounds during the last few months of 
his service.  

The examiner stated that 

after reviewing his medical chart, it was 
clear the [veteran] has Type 2 Diabetes 
Mellitus; there is no record in his chart 
that show he had elevated blood glucose 
levels while in the service.  His 
discharge physical exam did not record 
blood glucose levels; a urinalysis, 
however was negative for glucose.  It is 
possible that his polyuria and polydipsia 
may be symptomatic of diabetes mellitus, 
but that also suggests the he should have 
elevated blood glucose levels at that 
same time.  His urinalysis that was 
negative for glucose at the time of 
discharge suggests that his blood glucose 
level was less than 180 mg/dl; which 
weakens the argument that his polyuria 
and polydipsia was secondary to his 
Diabetes Mellitus.  

The examiner concluded by stating that "given the natural 
course of diabetes mellitus it is possible that the veteran 
may have had diabetes mellitus during the last few months of 
his service, but upon review of his chart, there is no 
objective evidence that would suggest it.  However, it is 
difficult to rule it out entirely."  The examiner indicated 
that he had discussed the case with two other named 
physicians.  

The veteran underwent a second VA diabetes mellitus 
examination in August 1998 that was conducted by a different 
physician than the one who had conducted the November 1997 
examination.  The report of this examination noted the 
veteran's period of service, and that the reason for the 
examination was to address whether the veteran's diabetes 
mellitus was service-connected.  The report noted "the C-
file and all material available were thoroughly reviewed page 
by page."  The diagnosis of and treatment for diabetes 
mellitus in 1993 based upon an elevated blood glucose reading 
of 330+ was noted.  It was further noted that the veteran had 
stated that he was having symptoms of diabetes, namely 
polyuria and polydipsia, in the latter stages of his 
enlistment.  

The examiner reported that on review of the veteran's chart 
from 1956 onward, he shows no complaints of any symptoms.  It 
was noted that in 1956, the veteran did have boils on 
physical examination that was a "one time notice."  It was 
also noted that in 1974 and 1976, the veteran's urine was 
negative for sugar and there was no polydipsia.  The examiner 
further noted that on June 17, 1976, the veteran's blood 
sugar was 79, and that on discharge examination of October 
18, 1978, he had a negative urine sugar.  The examiner stated 
that there is no history of the family having diabetes, and 
the veteran's diabetes showed up 15 years after his 
retirement.  It was further stated that since 15 years 
elapsed between discharge and the initial diagnosis of 
diabetes, such a period of untreated diabetes should have 
indicated some of the normal recurring complications such as 
visual, weight loss, and peripheral neuropathy, which the 
examiner explained are symptoms of diabetes type II.  

The examiner concluded by stating that 

Due to the fact that [the veteran's] 
symptoms occurred 15 years later and his 
diagnosis was made 15 years later and due 
to the fact that a blood sugar in 1976 
was 79 and due to the fact that on his 
annual routine physical exams there was 
never a spillage of sugar in the urine 
and that no severe symptoms of diabetes 
were evident in the first year following 
his retirement, it is my opinion that the 
diabetes was not present during that last 
few months of his service and it is as 
likely as not that diabetes was not 
incurred in the service or became 
apparent during the one year following 
retirement.  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may also be granted for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

Analysis

It should be noted initially that this claim does not benefit 
from the application of any regulatory provision for 
presumptive service connection based upon the existence of 
diabetes mellitus during the initial post-service year, since 
it has not been documented or contended otherwise.  If the 
veteran is to be successful in his claim, it must be shown by 
competent evidence that he has a current disability that is 
related to an in-service disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  The evidence in this case is such 
that the veteran's success turns upon the threshold issue of 
whether the veteran's diabetes mellitus can be medically 
related to service.  

With respect to any medical conjectures that the veteran has 
made, he has not been shown to possess the medical background 
required to provide such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

In terms of an analysis of the available medical and 
therefore, competent evidence, there are very fundamental 
reasons why this claim must be denied, and one of the reasons 
is a lack of corroborating evidence of in-service 
symptomatology of diabetes mellitus.  In fact, the available 
competent evidence is contradictory to the veteran's claim.  
With that finding in mind, it is noted that the probative 
value of medical opinion evidence is generally based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Thus, the Board notes the opinion reached by the VA examiner 
in May 1995, that the veteran experienced "symptoms of 
polyuria, polydipsia, and polyphagia since 1976 until he was 
started on Glyburide in 1995."  The implication inherent to 
this opinion was that the veteran's adult onset diabetes 
mellitus had its origin in service.  This opinion, however, 
was made without the benefit of a review of the veteran's 
claims folder and the pertinent medical history provided 
therein.  

The VA examiners who had examined the veteran in 1997 and 
1998 had an opportunity to review the medical record and 
provide specific opinions of etiology based upon that review, 
and their findings are very probative evidence.  Based upon a 
review of the medical record, each of these two separate 
examiners cited to the lack of objective evidence that would 
suggest that the veteran had diabetes mellitus in service.  
Although the examiner in 1997 could not "rule it out 
entirely," stating that the veteran's reported in-service 
polyuria and polydipsia may be symptomatic of diabetes 
mellitus, that examiner also recognized that the veteran 
should have had elevated blood glucose levels at the same 
time.  That examiner went on to explain that the negative 
glucose urinalysis in service weakened the argument that 
those symptoms were, in fact, related to diabetes mellitus.  

The VA examiner who saw the veteran in 1998 concluded that 
"it is as likely as not that the veteran's diabetes was not 
incurred in the service or became apparent during the one 
year following retirement."  While that conclusion is 
equivocal (the physician was clearly confused by instructions 
from the RO and the Board in how to phrase his opinion), the 
underpinnings of his opinion clearly show that diabetes 
probably was not present in service or within the first post-
service year.  Following a "page by page" review of the 
veteran's claims file, and consideration of  the existing 
record and the veteran's recollections of the symptomatology 
experienced in service, it was pointed out that the diagnosis 
was made 15 years after service, blood sugar in 1976 was 79, 
on his annual routine physical exams there was never a 
spillage of sugar in the urine and no severe symptoms of 
diabetes were evident in the first year following his 
retirement.  

In that regard, like the 1997 examination report, the 1998 
report explained that if the in-service symptoms reported by 
the veteran could be considered indications of the existence 
of diabetes mellitus, other objective manifestations should 
have, but did not, manifest.  Significantly, the examiner 
explained further that untreated diabetes mellitus over the 
veteran's 15 year post-service period would surely have 
manifest some of the normal recurring complications or 
symptoms of diabetes type II.  Though their conclusions were 
equivocal, it is clear from the evidence reviewed by the VA 
examiners in 1997 and 1998 that the available evidence is 
contradictory to the veteran's claim.  Overall, there is a 
clear preponderance of negative evidence against the 
veteran's claim for service connection for diabetes mellitus.  
It must thus be concluded that diabetes mellitus was not 
incurred in or aggravated by active 


service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

